Citation Nr: 1801251	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service for a bilateral hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.

In September 2017, the Veteran and her representative participated in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.



FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hip strain is connected to service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral hip strain are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to service connection for a bilateral hip strain. For the forthcoming reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that she is entitled to service connection for a bilateral hip problem that first occurred after a fall during a basketball game. The Veteran's Service Treatment records reveal that she suffered from hip pain in service-and was diagnosed with a bilateral hip strain in 2003-and her medical records demonstrate she currently suffers from a hip strain. The Veteran testified that following service and up until the current day, she continued to seek treatment for her hip pain. Accordingly, as the Veteran's symptoms first began in service, she fulfills the criteria necessary for service connection for a chronic hip condition, and service connection is granted.






ORDER

Service connection for a bilateral hip strain is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


